Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the RCE filed on 08/12/2021. 
After a thorough search, review of the prosecution history, and in view of Applicant's Remarks and the prior art of record, claims 1-6, 8-13 and 15-19 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,616,335 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
The following is the Examiner’s Statement of Reasons for Allowance:
The prior art of record Dain (Pub. No. US 2014/0046997 A1) discloses that “if a standby node does not receive an expected operational status request message from the master active node, the standby node may assume that the master active node has experienced a failure and the standby node may assume the service proxy role of the master active node.” Dain ¶ [0129].
The prior art of record Astigarraga (Pub. No. US 2016/0241643 A1) discloses a manager node that emulates other nodes to discover and configure storage devices for the nodes. Astigarraga Fig. 9 & ¶ [0084].
The prior art of record does not teach, suggest or render obvious all the limitations 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P. TOLCHINSKY whose telephone number is (571) 270-0599. The examiner can normally be reached on Monday-Friday (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2454
08/26/2021

/Brian Whipple/Primary Examiner, Art Unit 24548/27/2021